Title: From John Adams to Thomas Cushing, 24 February 1779
From: Adams, John
To: Cushing, Thomas


     
      Dear sir
      Passy Feb. 24. 1779
     
     This Evening I had the Honour of your Letter by Mr. Bradford. When that young Gentleman shall arrive, he shall be treated with all the Civility in my Power, and the best Advice that I am able to give him, shall be at his service.
     I fancy, sir, they exaggerate the Number of Troops both at N.Y. and R.I. I am persuaded there are not four Thousand Men at either.
     We have just received News from the W. Indies that Hotham has taken St. Lucie and D’Estaing gone to the Grenades.
     The Publication you mention gave as much Anxiety here as with you. What Reason there could be for printing an Accusation which might have been delivered to the President or secretary, and must have been read, is past the Comprehension of any Body here. And how it is possible that a Constitution can exist, when an Individual can hold its highest Authority in so much Contempt, is inconceivable to every Body. You will find every Insinuation against the Fidelity of a certain Gentleman here, groundless. It is his Fidelity and Zeal that have made him, some of his Ennemies, perhaps the most of them. And his Character must be vindicated from all false Imputations, or no Man will be safe, in the public service.
     Affairs here are in a better situation than they were, because the new Arrangement, has removed the Possibility of those Dissentions, which were and would have continued to be the Consequences of that Publication. But other Regulations must be made, or Things will not remain long in good order.
     Great Britain is in a State of Fermentation and Confusion, that disconcerts their Councils and weakens their Efforts, and this will probably increase. Yet the News from the W. In. as well as Mr. Deanes Address will assist them, and you may rely upon it, they will never leave N.Y. nor R.I. till they are compelled. I thank you, sir, for your Letters, all of which I have answered, and wish a Continuance of your Favours, being with great Respect, your Friend and humble servant
     
      J.
     
    